UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-150029 Bergio International, Inc. (Exact name of Registrant as specified in its charter) Nevada 27-1338257 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 12 Daniel Road E. Fairfield, New Jersey 07004 (Address of principal executive offices) (973) 227-3230 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [] Large accelerated filer Accelerated filer [] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 118,702,509 as of August 3, 2010. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T: Controls and Procedures 15 PART II – OTHER INFORMATION Item 1: Legal Proceedings 16 Item 1A: Risk Factors 16 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3: Defaults Upon Senior Securities 18 Item 4: Removed and Reserved 18 Item 5: Other Information 18 Item 6: Exhibits 18 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 (audited); F-3 Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited); F-4 Statements of Cash Flow for the six months ended June 30, 2010 and 2009 (unaudited); F-6 Notes to Financial Statements (unaudited). These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 BERGIO INTERNATIONAL, INC. BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) Assets: Current Assets: Accounts Receivable – Net $ $ Inventory Prepaid Expenses and Other Current Assets Other Receivable Total Current Assets Property and Equipment – Net Other Assets: Investment in Unconsolidated Affiliate Total Other Assets Total Assets $ $ See notes to financial statements. F-1 BERGIO INTERNATIONAL, INC. BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) Liabilities and Stockholders' Equity (Deficit): Liabilities Current Liabilities: Cash Overdraft $ $ Accounts Payable and Accrued Expenses Bank Lines of Credit – Net Convertible Debt - Net Current Maturities of Notes Payable Current Maturities of Capital Leases Advances from Stockholder – Net Sales Returns and Allowances Reserve Derivative Liability Total Current Liabilities Long-Term Liabilities Bank Lines of Credit Notes Payable Capital Leases Total Long-Term Liabilities Commitments and Contingencies Total Liabilities Stockholders' Equity (Deficit) Common Stock - $.001 Par Value, 200,000,000 Shares Authorized, 114,775,341 and 51,703,500Shares Issued and Outstanding as of June 30, 2010 and December 31, 2009, respectively Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See notes to financial statements. F-2 BERGIO INTERNATIONAL, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, Sales – Net $ Cost of Sales Gross Profit Selling Expenses General and Administrative Expenses Share-Based Compensation Share Based Services Other Total General and Administrative Expenses Total Operating Expenses Income (Loss) from Operations ) ) ) Other Income [Expense] Interest Expense ) Gain on Sale of Subsidiary Financing Costs – Shared Based ) ) Amortization of Debt Discount ) ) Change in Fair Value of Derivative Loss on Disposal of Equipment ) Other Income Total Other Income [Expense] ) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Common Share - Basic and Diluted $ ) $ $ ) $ ) Weighted Average Common Shares Outstanding – Basic and Diluted See notes to financial statements. F-3 BERGIO INTERNATIONAL, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Operating Activities Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash (Used for) by Operating Activities: Depreciation and Amortization Share-Based Compensation Share-Based Services Share-Based Financing Costs Allowance for Doubtful Accounts ) Amortization of Debt Discount Change in Fair Value of Derivative ) Gain on Sale of Subsidiary ) Loss on Disposal of Equipment Sales Returns and Allowances Reserve ) ) Changes in Assets and Liabilities [Increase] Decrease in: Accounts Receivable Inventory ) ) Prepaid Expenses ) Increase [Decrease] in: Accounts Payable and Accrued Expenses ) ) Total Adjustments Net Cash Used for Operating Activities ) ) Investing Activities: Capital Expenditures ) ) Proceeds from Sale of Subsidiary Payments for Disposal ) Net Cash Used for Investing Activities ) Financing Activities: Increase [Decrease] in Cash Overdraft ) Advances under Bank Lines of Credit – Net ) Proceeds from Notes Payable Proceeds from Convertible Debt Repayments of Notes Payable ) ) Advancesfrom Stockholder – Net Repayments of Capital Leases ) ) Proceeds from Sale of Stock Net Cash Provided by Financing Activities Net Change in Cash Cash - Beginning of Period Cash - End of Period $ $ See notes to financial statements. F-4 BERGIO INTERNATIONAL, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Supplemental Disclosures of Cash Flow Information: Cash Paid during the periods for: Interest $ $ Income Taxes $ $ Supplemental Disclosures of Non-Cash Investing and Financing Activities: Debt Discount from Fair Value of Imbedded Derivative $ $ Issuance of Common Stock for Deferred Offering Costs $ $ Issuance of Common Stock for Bank Line of Credit $ $ Issuance of Common Stock for Stockholder Advances $ $ Notes Payable Settled with Inventory $ $ Issuance of Common Stock for Vendor Payables and Accrued Expenses $ $ Issuance of Common Stock for Share Liability $ $ See notes to financial statements. F-5 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [1] Nature of Operations and Basis of Presentation Nature of Operations – Bergio International, Inc. [the "Company"] was incorporated in the State of Delaware on July 24, 2007 under the name Alba Mineral Exploration, Inc. On October 21, 2009, as a result of a Share Exchange Agreement (defined below), the corporate name was changed to Bergio International, Inc. and the Company implemented a 12 for 1 forward stock split of its common shares. All share and per share data has been adjusted to reflect such stock split.The Company is engaged in the product design, manufacturing, distribution of fine jewelry throughout the United States and is headquartered from its corporate office in Fairfield, New Jersey. Based on the nature of operations, the Company's sales cycle experiences significant seasonal volatility with the first two quarters of the year representing 15% - 25% of annual sales and the remaining two quarters representing the remaining portion of annual sales. On October 19, 2009, the Company entered into a Share Exchange Agreement (the “Exchange Agreement”), with Diamond Information Institute, Inc. (“Diamond”), a New Jersey corporation.Pursuant to the Exchange Agreement the Company acquired all the issued and outstanding common stock of Diamond, and Diamond became a wholly-owned subsidiary of the Company. In addition, the Company acquired all Diamond’s assets and liabilities effective as of the date of the Exchange Agreement. Per the Exchange Agreement, the Company issued 31,022,100 (2,585,175 pre-split) shares of the Company’s common stock to the shareholders of Diamond (approximately .21884 pre-split shares of Company common stock for each share of Diamond common stock), representing approximately 60% of the Company’s aggregate issued and outstanding common stock following the closing of the Exchange Agreement and the Stock Agreement (defined below). The acquisition of Diamond was treated as a recapitalization, and the business of Diamond became the business of the Company. At the time of the recapitalization, the Company was in the exploration development stage and was not engaged in any active business. The accounting rules for recapitalizations require that beginning October 19, 2009, the date of the recapitalization, the balance sheet reflects the consolidated assets and liabilities of Bergio International, Inc. and the equity accounts were recapitalized to reflect the newly capitalized company. The results of operations reflect the operations of Diamond for all periods presented. In February 2010, the Company sold all its shares in Diamond to an unrelated third party for $225,000 and recognized a gain from the sale of $225,000. In conjunction with the Exchange Agreement, the Company, on October 20, 2009, entered into a Stock Purchase Agreement (the “Stock Agreement”) with certain stockholders of the Company (the “former stockholders”). Pursuant to the Stock Agreement, the Company spun out its 100% interest in Alba Mineral Exploration, Inc., an Alberta, Canada Corporation (“Alba Canada”) to the former stockholders for nominal consideration and the cancellation of all of the shares of common stock of the Company then owned by the former stockholders.As a result, a total of 39,720,000 (3,310,000 pre-split) shares were cancelled. F-6 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS Basis of Presentation - The accompanying unaudited interim financial statements as of June 30, 2010, and for the six months ended June 30, 2010 and 2009 have been prepared in accordance with accounting principles generally accepted for interim financial statement presentation and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.In the opinion of management, the financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position as of June 30, 2010 and the results of operations for the three and six months ended June 30, 2010 and 2009 and cash flows for the six months ended June 30, 2010 and 2009.The results of operations for the six months ended June 30, 2010 are not necessarily indicative of the results to be expected. [2] Summary of Significant Accounting Policies Other significant accounting policies are set forth in Note 2 of the audited financial statements included in the company’s 2009 Form 10-K. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition - Revenue is recognized upon the shipment of products to customers with the price to the buyer being fixed and determinable and collectability reasonably assured. The Company maintains a reserve for potential product returns based on historical experience. Inventories - Inventory consists primarily of finished goods and is valued at the lower of cost or market. Cost is determined using the weighted average method and average cost is recomputed after each inventory purchase or sale. Subsequent Events – The Company evaluated subsequent events, which are events or transactions that occurred after June 30, 2010 through August 2, 2010, the date of issuance of the accompanying financial statements. F-7 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [2] New Authoritative Accounting Guidance In January 2010, the Financial Accounting Standards Board ("FASB") issued, and the Company adopted, Accounting Standards Codification (“ASC”) Update No. 2010-05 “Escrowed Share Arrangements and the Presumption of Compensation” (“ASCU No. 2010-05”). ASCU No. 2010-05 codifies the SEC staff’s views on escrowed share arrangements which historically has been that the release of such shares to certain shareholders based on performance criteria is presumed to be compensatory. When evaluating whether the presumption of compensation has been overcome, the substance of the arrangement should be considered, including whether the transaction was entered into for a reason unrelated to employment, such as to facilitate a financing transaction. In general, in financing transactions the escrowed shares should be reflected as a discount in the allocation of proceeds. In debt financings the discounts are to be amortized using the effective interest method, while discounts on equity financings are not generally amortized. As it relates to future financings, the adoption of this update may have an effect on the Company’s financial statements. In January 2010, the FASB issued ASC Update No. 2010-06 “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” which updated guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. This update requires new disclosures on significant transfers of assets and liabilities between Level1 and Level2 of the fair value hierarchy (including the reasons for these transfers) and the reasons for any transfers in or out of Level3. This update also requires a reconciliation of recurring Level3 measurements about purchases, sales, issuances and settlements on a gross basis. In addition to these new disclosure requirements, this update clarifies certain existing disclosure requirements. For example, this update clarifies that reporting entities are required to provide fair value measurement disclosures for each class of assets and liabilities rather than each major category of assets and liabilities. This update also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level2 and Level3 fair value measurements. This update will become effective for the Company with the interim and annual reporting period beginning January1, 2010, except for the requirement to provide the Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will become effective for the Company with the interim and annual reporting period beginning January1, 2011. The Company will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. Other than requiring additional disclosures, adoption of this update will not have a material effect on the Company's financial statements. Management does not believe that any other recently issued but not yet effective accounting pronouncements, if adopted, would have an effect on the accompanying financial statements. F-8 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [3] Property and Equipment Property and equipment and accumulated depreciation and amortization are as follows: June 30, December 31, Selling Equipment $ $ Office and Equipment Leasehold Improvements Furniture and Fixtures Total – At Cost Less: Accumulated Depreciation and Amortization Property and Equipment – Net $ $ Depreciation and amortization expense for the three months ended June 30, 2010 and 2009 and the six months ended June 30, 2010 and 2009 amounted to approximately $14,000, $16,000, $28,000 and $32,000, respectively. [4] Notes Payable June 30, December 31, Notes payable due in equal monthly installments, monthly payments of $2,500 and one payment on June 30, 2011 equal to the outstanding balance; interest rates of 7.60%.The notes are collateralized by the assets of the Company. (1) $ Notes payable due in equal monthly installments, over 60 months, maturing through December 2013 at interest rates of 9.47%. Thenotes are collateralized by specific assets of the Company. Notes payable due on demand at interest rate of 10%. Notes payable due on demand at interest rate of 10%. Total Less: Current Maturities Included in Current Liabilities Total Long-Term Portion of Debt $ $ F-9 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [4] Notes Payable (Continued) As of June 30, 2010 maturities of long-term debt are as follows: $ Total $ (1) Terms are per the Post Judgment Payment and Forbearance Agreement dated October 9, 2009 between the company and the bank. [5] Bank Lines of Credit A summary of the Company’s credit facilities is as follows: June 30, December 31, Credit Line of $700,000, minimum payment of interest only is due monthly at the bank's prime rate plus .75%. At December 31, 2009, the interest rate was 4.00%. Collateralized by the assets of the Company. (1) $ $ Credit Line of $55,000, monthly payments of $500 and one payment on June 30, 2011 equal to outstanding balance; interest at the Bank’s prime rates plus 75%, 4.00% at June30, 2010 and December 31, 2009; collateralized by the assets of the Company. (2) Various unsecured Credit Cards of $180,300 and $178,700, minimum payment of principal and interest are due monthly at the credit card's annual interest rate. At June 30, 2010 and December 31, 2009, the interest rates ranged from 3.99% to 24.90% and 3.99% to 24.90%, respectively. Total Less:Current maturities included in current liabilities Total Long-Term Portion $ $ F-10 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [5] Bank Lines of Credit (Continued) The Company's CEO and majority shareholder also serves as a guarantor of the Company's debt. The Company had approximately $12,000 and $10,000 available under the various credit facilities (not including credit cards) at June 30, 2010 and December 31, 2009, respectively. As of June 30, 2010 maturities of long-term debt are as follows: $ Total $ 1)In February 2010, through an agreement with Socius CG II, Ltd (“Socius”), the Company settled a $699,999 payment of its credit line with Columbia Bank with the issuance of 14,282,990 shares of common stock (adjusted from an initial issuance of 5,700,000 shares) to Socius. 2) Terms are per the Post Judgement Payment and Forbearance Agreement dated October 9, 2009 between the company and the bank. [6] Convertible Debt On February 1, 2010, the Company issued an 8% secured convertible note (the “February 2010 Note”) in the amount of $50,000 to Asher Enterprises, Inc. (“Asher”).The principal and accrued interest is payable on January 2, 2011 or such earlier date as defined in the agreement.The note is convertible by Asher at any time after the six month anniversary of the issue date and by the Company at any time after issue with conversion periods as defined in the agreement.The note is convertible into shares of the Company’s common stock at a price of 62.5% of the average of the three lowest trading prices of the stock during the ten trading day period ending one day prior to the date of conversion. On March 12, 2010, the Company issued an 8% secured convertible note (the “March 2010 Note”) in the amount of $30,000 to Asher.The principal and accrued interest is payable on December 13, 2010 or such earlier date as defined in the agreement. The note is convertible by Asher at any time after the six month anniversary of the issue date and by the Company at any time after issue with conversion periods as defined in the agreement.The note is convertible into shares of the Company’s common stock at a price of 62.5% of the average of the three lowest trading prices of the stock during the ten trading day period ending one day prior to the date of conversion. In April 2010, the Company issued an 8% secured convertible note in the amount of $40,000 to Asher.The principal and accrued interest is payable on January 13, 2011 or such earlier date as defined in the agreement. The note is convertible by Asher at any time after the six month anniversary of the issue date and by the Company at any time after issue with conversion periods as defined in the agreement.The note is convertible into shares of the Company’s common stock at a price of 62.5% of the average of the three lowest trading prices of the stock during the ten trading day period ending one day prior to the date of conversion. F-11 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [6] Convertible Debt (Continued) In May 2010, the Company issued an 8% secured convertible note in the amount of $40,000 to Asher.The principal and accrued interest is payable on February 11, 2011 or such earlier date as defined in the agreement. The note is convertible by Asher at any time after the six month anniversary of the issue date and by the Company at any time after issue with conversion periods as defined in the agreement.The note is convertible into shares of the Company’s common stock at a price of 62.5% of the average of the three lowest trading prices of the stock during the ten trading day period ending one day prior to the date of conversion. Asher is entitled to have all shares issued upon conversion of the above notes listed upon each national securities exchange or other automated quotation system, if any, upon which shares of the Company common stock are then listed. On November 16, 2009, the Company issued a 7% Secured Convertible Debenture (the “November 2009 Debenture”) in the amount of $25,000 to Tangiers Capital, LLC. The principal and accrued interest is payable on August 16, 2010 or such earlier date as defined in the agreement. Upon issuance, the November 2009 Debenture, including any accrued interest, was convertible into shares of the Company’s common stock at a price of 80% of the average of the two lowest trading prices, determined on the then current trading market for the Company’s common stock, for the ten trading days prior to conversion, at the option of the holder. The holder is entitled to “piggyback” registration rights on shares of common stock issued upon conversion The Company accounts for the fair value of the conversion features in accordance with ASC Topic No. 815-15 “Derivatives and Hedging; Embedded Derivatives” (“Topic No. 815-15”). Topic No. 815-15 requires the Company to bifurcate and separately account for the conversion features as an embedded derivative contained in the Company’s convertible debt. The Company is required to carry the embedded derivative on its balance sheet at fair value and account for any unrealized change in fair value as a component of consolidated results of operations. The Company valued the embedded derivative using the Black-Scholes pricing model. The fair value upon issuance of the February 2010 Note, March 2010 Note, April 2010 Note, and May 2010 Note, $23,500, $27,513, $40,362 and $26,961, respectively, was recorded as a derivative liability and a discount to the convertible debt.The fair value upon issuance of the November 2009 Debenture, $10,890, was recorded as a derivative liability and a discount to the convertible debt in 2009.Amortization of debt discount amounted to $45,844 for the six months ended June 30, 2010. The derivative liability is revalued each reporting period using the Black-Scholes model. For the six months ended June 30, 2010, the Company recorded an unrealized gain from the change in the fair value of the derivative liability of $18,306. Convertible debt as of June 30, 2010 and December 31, 2009, is shown net of debt discount of $81,567 and $9,075, respectively. F-12 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [7] Equipment Held Under Capital Leases The Company's equipment held under the capital lease obligations as of June 30, 2010 and December 31, 2009 is summarized as follows: June 30, December 31, Showroom Equipment $ $ Less: Accumulated Amortization Equipment Held under Capitalized Lease Obligations - Net $ $ Amortization related to the equipment held under capital leases for the three months ended June 30, 2010 and 2009 and the six months ended June 30, 2010 and 2009 amounted to approximately $2,000, $5,000, $4,000 and $10,000, respectively. As of June 30, 2010 the future minimum lease payments under the capital leases are as follows: $ Total Less: Amount Representing Imputed Interest Present Value of Net Minimum Capital Lease Payments Less: Current Portion of Capitalized Lease Obligations Non Current Portion of Capitalized Lease Obligations $ Interest expense related to capital leases for the three months June 30, 2010 and 2009 and the six months ended June 30, 2010 and 2009 amount to approximately $1,000, $2,000, $2,000 and $3,000, respectively. F-13 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [8] Income Taxes Deferred income tax assets [liabilities] are as follows: June 30, December 31, Deferred Income Tax Assets: Net Operating Loss Carryforwards $ $ Allowance for Doubtful Accounts Allowance for Sales Returns Totals Deferred Income Tax Liabilities: Property and Equipment $ ) $ ) Sec. 481 Adjustment - Accrual Basis ) ) Totals ) ) Gross Deferred Tax Asset [Liability] Valuation Allowance for Deferred Taxes ) ) Net Deferred Tax Asset [Liability] $ $ At December 31, 2009, the Company had approximately $1,600,000 of federal net operating tax loss carryforwards expiring at various dates through 2029.The Tax Reform Act of 1986 enacted a complex set of rules which limits a company's ability to utilize net operating loss carryforwards and tax credit carryforwards in periods following an ownership change. These rules define an ownership change as a greater than 50 percent point change in stock ownership within a defined testing period which is generally a three-year period. As a result of stock which may be issued by us from time to time and the conversion of warrants, options or the result of other changes in ownership of our outstanding stock, the Company may experience an ownership change and consequently our utilization of net operating loss carryforwards could be significantly limited. Based upon the net losses historically incurred and, the prospective global economic conditions, management believes that it is not more likely than not that the deferred tax asset will be realized and has provided a valuation allowance of 100% of the deferred tax asset. The valuation allowance (decreased) increased by approximately $(191,800) and $154,000 in the six months ended June 30, 2010 and the year ended December 31, 2009, respectively. F-14 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [8] Income Taxes (Continued) The Company does not believe it has any uncertain tax positions through the six months ended June 30, 2010. The Company is subject to U.S. federal and state income tax examinations by tax authorities for all tax periods. The Company recognizes interest and penalties accrued related to unrecognized tax benefits, if any, in its income tax provision. The Company had no interest or penalties accrued at June 30, 2010 or December 31, 2009. [9] Stockholders' Equity On February 23, 2010, the Company amended its certificate of incorporation to increase the number of authorized common shares.The Company is authorized to issue 200,000,000 shares of common stock, par value $.001 per share. At March 31, 2010 and December 31, 2009, there were 71,709,288 and 51,703,500 common shares issued and outstanding, respectively. In October 2009, the Company effected a 12 for 1 forward split of its common stock. All share and per share data has been adjusted to reflect such stock split. On October 19, 2009, the Company entered into a Share Exchange Agreement (the “Exchange Agreement”), with Diamond Information Institute, Inc. (“Diamond”), a New Jersey corporation.Pursuant to the Exchange Agreement the Company acquired all the issued and outstanding common stock of Diamond, and Diamond became a wholly-owned subsidiary of the Company. In addition, the Company acquired all Diamond’s assets and liabilities effective as of the date of the Exchange Agreement. Per the Exchange Agreement, the Company issued 31,022,100 (2,585,175 pre-split) shares of the Company’s common stock to the shareholders of Diamond (approximately .21884 pre-split shares of Company common stock for each share of Diamond common stock), representing approximately 60% of the Company’s aggregate issued and outstanding common stock following the closing of the Exchange Agreement and the Stock Agreement (defined below). The acquisition of Diamond was treated as a recapitalization, and the business of Diamond became the business of the Company. At the time of the recapitalization, the Company was in the exploration development stage and was not engaged in any active business. The accounting rules for recapitalizations require that beginning October 19, 2009, the date of the recapitalization, the balance sheet reflects the consolidated assets and liabilities of Bergio International, Inc. and the equity accounts were recapitalized to reflect the newly capitalized company. The results of operations reflect the operations of Diamond for all periods presented. F-15 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [9] Stockholders' Equity (Continued) In conjunction with the Exchange Agreement, the Company, on October 20, 2009, entered into a Stock Purchase Agreement (the “Stock Agreement”) with certain stockholders of the Company (the “former stockholders”). Pursuant to the Stock Agreement, the Company spun out its 100% interest in Alba Mineral Exploration, Inc., an Alberta, Canada Corporation (“Alba Canada”) to the former stockholders for nominal consideration and the cancellation of all of the shares of common stock of the Company then owned by the former stockholders. As a result, a total of 39,720,000 (3,310,000 pre-split) shares were cancelled. In January 2010, the Company finalized a Securities Purchase Agreement with Tangiers Investments, LP (“Tangiers”) (See Note 11).Pursuant to the agreement the Company issued Tangiers 1,111,111 shares of common stock valued at the market price of $500,000 for a one-time commitment fee which is recorded as deferred offering costs. In January 2010, the Company issued 1,885,687 shares of common stock to Caesar Capital Group, LLC (“Caesar”) to settle approximately $402,000 of stockholder advances and accrued interest. In February 2010, the Company sold 1,500,000 shares of common stock to Caesar for $30,000.The value of the stock on the date of sale based on the market price was $90,000 and the Company recorded an expense for financing costs of $60,000. In January 2010 and March 2010, the Company issued 50,000 and 86,000 shares of common stock, respectively, for legal services rendered for the registration of securities with the SEC.The shares are valued at $14,000 and $5,160, respectively, the market price, and are recorded as deferred offering costs. In March 2010, the Company issued 1,090,000 shares of common stock to a consultant for services rendered.The shares are valued at the market price of $62,900 and are recorded as share-based consulting expense. In April 2010 and May 2010, the Company issued an aggregate of 8,573,680 shares of common stock to Socius for settlement of approximately $247,000 in payables. In April 2010, the Company issued 100,000 shares of common stock for legal services rendered for the registration of securities with the SEC.The shares are valued at $4,000. In April 2010, the Company issued 300,000 shares of common stock for accounting services rendered for the registration of securities with the SEC.The shares are valued at $12,000. In April 2010, the Company issued 4,500,000 shares of common stock valued at $180,000 to settle share liability. In April 2010 and May 2010, the Company issued an aggregate of 29,592,373 shares of common stock to its Chief Executive Office (see Note 10). F-16 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [10] Related Party Transactions The Company receives periodic advances from its principal stockholder based upon the Company's cash flow needs. At June 30, 2010 and December 31, 2009, $203,283 and $463,342, respectively was due to the stockholder.Interest expense is accrued at an average annual market rate of interest which was 3.25% at June 30, 2010 and December 31, 2009.In January 2010, through two agreements with Caesar Capital Group, LLC (Caesar”), the Company settled approximately $250,000 and $152,000 of stockholder loans through the issuance of 1,086,956 and 798,731 shares of common stock to Caesar. No terms for repayment of the outstanding balance have been established. As a result, the amount is classified as a Current Liability. In April 2010 and May 2010, the Company issued 16,712,299 and 12,880,074 shares of common stock, respectively to its Chief Executive Officer (“CEO”), in accordance with his employment agreement (See Note 11). The shares are valued at $33,333, the amount of unpaid compensation owed the CEO. [11]Commitment and Contingencies Employee Agreement - Effective February 28, 2010, the Company entered into an employment agreement with its CEO.The agreement, which is for a five year term, provides for an initial base salary of $175,000 per year with a 3% annual increase thereafter (the “Base Salary”).The CEO is also entitled to certain bonuses based on net profits before taxes and other customary benefits, as defined in the agreement.In addition, since it is understood that the Company is employing the CEO during a time of economic decline throughout the U.S. and at times and from time to time, the Company may not be in a position to pay the full amount of Base Salary owed the CEO it is understood and agreed to by the Board, that as long as the Company is unable to pay the CEO the full amount of his Base Salary that the Board shall issue to him, from time to time, an amount of shares that will allow him to remain in possession of fifty-one percent (51%) of the Company’s then outstanding common stock.Such issuances shall be made to the CEO at any time when his total share holdings are reduced to an amount less than fifty-one percent (51%) as a result of issuance of shares made on behalf of the Company. F-17 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS [11]Commitment and Contingencies (Continued) Operating Leases - The Company leases certain office and manufacturing facilities and equipment. The lease agreements, which expire at various dates through 2012, are subject, in many cases, to renewal options and provide for the payment of taxes, and operating costs, such as insurance and maintenance.Certain leases contain escalation clauses resulting from the pass-through of increases in operating costs and property taxes.All these leases are classified as operating leases. As of June 30, 2010 aggregate minimum annual rental payments under non-cancelable operating leases are as follows: Rent expense for the Company's operating leases for the three months ended June 30, 2010 and 2009 and the six months ended June 30, 2010 and 2009 amount to approximately $5,000, $6,000, $11,000 and $13,000, respectively. Acquisition - The Company entered into an Asset Purchase Agreement with Mario Panelli & C. s.a.s. (“Seller”), an Italian distributor of high-end jewelry, and Mario Panelli and Mogni Viviana (“Owners”), wherein the Company agreed to purchase substantially all the assets of the Seller. The Company agreed to pay the Seller an amount equal to 100% of the book value of the Seller’s inventory as determined in accordance with U.S. generally accepted accounting principles. The closing date, which was originally scheduled for September 30, 2009 and was first extended 30 days until October 30, 2009, is extended pending the Company obtaining adequate financing to complete the transaction. Equity Financing Agreement - In January 2010, the Company finalized a securities purchase agreement with Tangiers Investors, LP (“Tangiers”) pursuant to which at its discretion the Company can periodically sell to Tangiers shares of common stock up to a maximum purchase of $25,000,000.The selling price will be 88% of the lowest volume weighted average price, as defined in the agreement, for the five days immediately following the notice of sale date. In addition, the Company issued Tangiers 1,111,111 shares of common stock valued at $500,000 for a one-time commitment fee which is recorded as deferred offering costs.Effective, June 22, 2010, the Company terminated the securities purchase agreement with Tangiers and recorded an expense of $535,160 as share-based financing costs which included the $500,000 commitment fee and $35,160 of professional fees related to a registration statement for common shares to be issued pursuant to the agreement, which was also terminated. F-18 BERGIO INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS Consulting Agreement – The Company entered into an agreement for business development services with a consultant.Pursuant to the agreement, the Company issued 4,500,000 shares of Company common stock for the services, which primarily were rendered in the first quarter of 2010.The shares, which were issued in April 2010, are valued at the market price of $180,000.At March 31, 2010, the Company recorded share-based consulting expense and a share liability for the amount. Litigation - The Company, in the normal course of business, is involved in certain legal matters for which it carries insurance, subject to certain exclusions and deductibles.As of June 30, 2010 and through the date of issuance of these financial statements, there was no asserted or unasserted litigation, claims or assessments warranting recognition and/or disclosure in the financial statements. [12]Subsequent Event In July 2010, the Company issued 3,927,168 shares of common stock to its CEO pursuant to his employee agreement (see Note 11). F-19 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934.These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions.We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain.Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise.Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview We are entering into our 20th year of operations and concentrate on boutique, upscale jewelry stores.We currently sell our jewelry to approximately 150 independent jewelry retailers across the United States and have spent over $3 million in branding the Bergio name through tradeshows, trade advertising, national advertising and billboard advertising since launching the line in 1995.Our products consist of a wide range of unique styles and designs made from precious metals such as, gold, platinum, and Karat gold, as well as diamonds and other precious stones.We have approximately 50 to 75 product styles in our inventory, with prices ranging from $400 to $200,000. We have manufacturing control over our line as a result of having a manufacturing facility in New Jersey as well as subcontracts with facilities in Italy and Bangkok. It is our intention to establish Bergio International as a holding company for the purpose of acquiring established jewelry design and manufacturing firms who possess branded product lines.Branded product lines are products and/or collections whereby the jewelry manufacturers have established their products within the industry through advertising in consumer and trade magazines as well as possibly obtaining federally registered trademarks of their products and collections.This is in line with our strategy and belief that a brand name can create an association with innovation, design and 4 quality which helps add value to the individual products as well as facilitate the introduction of new products. We intend to acquire design and manufacturing firms throughout the United States and Europe.If and when we pursue any potential acquisition candidates, we intend to target the top 10% of the world’s jewelry manufactures that have already created an identity and brand in the jewelry industry.We intend to locate potential candidates through our relationships in the industry and expect to structure the acquisition through the payment of cash, which will most likely be provided from third party financing, as well as our common stock but not cash generated from our operations.In the event we obtain financing from third parties for any potential acquisitions, Bergio International may agree to issue our common stock in exchange for the capital received.However, as of the date of this report, we do not have any binding agreements with any potential acquisition candidates or arrangements with any third parties for financing. Results of Operations for the Three and Six Months Ended June 30, 2010 and 2009 The following income and operating expenses tables summarize selected items from the statement of operations for the three and six months ended June 30, 2010 compared to the three and six months ended June 30, 2009. INCOME: Three Months Ended June 30, Six Months Ended June 30, Sales – net $ Cost of Sales Gross Profit $ Gross Profit as a Percentage of Revenue 59
